DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-24 were filed on 24 July 2018.  Applicant also filed a TrackOne request and enrolled in the first action interview program on the same day.  Applicant also filed a preliminary amendment cancelling claims 1-24 and adding claims 25-41.  A pre-interview first action was mailed on 18 October 2018.
Applicant responded on 9 November 2018 requesting an interview and submitted proposed amended claims 25-41 which included cancelling claim 27.  The interview was held on 5 December 2018 and discussed the proposed amended claims.  A first action interview office action was mailed on 14 March 2019 which focused on the proposed amended claims.
Applicant responded on 15 April 2019 with claims 25-41 based on the preliminary amendment filed on 24 July 2018.  No claims were cancelled and claims 25, 30, 32, 34-35 and 40-41 were amended.  
Claims 25-41 were examined and rejected in an Office action mailed on 5 September 2019.  Applicant filed an AFCP response on 1 November 2019  An advisory action was mailed on 9 December 2019 where the response was not entered.  Applicant filed an RCE on 2 March 2020.  Relative to the claims examined in the final rejection, Applicant cancelled claims 26-28.  Applicant also presented an affidavit.
Claims 25 and 29-41 were examined and rejected in an Office action mailed on 8 September 2020.  An interview was conducted on 10 February 2021 but no agreement was reached.  Applicant filed a response on 8 March 2021.
Claims 25 and 29-41 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”  


Withdrawal of Objections and Rejections
3.	The rejection of claim 39 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of Applicant’s amendments to the claim.
4.	The rejection of claims 25, 29-31, 31, 37 and 39 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanchiswamy et al. (2015) is withdrawn in view of Applicant’s amendments to the claims.

Claim Objections
5.	Claim 25 is objected to because of the following informalities.
Claim 25 is objected to because it was amended to recite “the” in several places raising the question of whether the limitation requires an antecedent basis.  However, the limitation does not appear to have or require such a basis.  
In particular, in “the insertion of at least one nucleotide, the deletion of at least one nucleotide, the substitution of at least one nucleotide, the alteration of at least one nucleotide,” the “the”s should be replaced with an indefinite article or possibly just removed.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new rejection.
Applicant filed amended claims that contain new matter.  Applicant amended claim 25 to recite “across the plant cell wall” in line 2 of part (b). 
The word “across” does not appear in the specification, abstract, or claims as originally filed, yet the limitation represents essential matter in determining the scope of the claims.  The word “wall” appears in four places in the specification, page 24, page 33 (twice) and page 71.  Although the specification teaches that the wall may act as a barrier to some techniques, e.g. transfection or electroporation (p. 33), Applicant’s specification teaches techniques that will work, e.g. microinjection (p. 24).  There is no evidence that Applicant envisioned delivering an RNP across a cell wall as a key feature of Applicant’s invention.
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25, 29-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 in view of Woo et al. (2015) Nat Biotech 33(11):1162-64; Kim et al., WO 2014/065596 A1, published 1 May 2014; Wu et al. (2011) Plant J 68:186-200; Martin-Ortigosa & Wang (2014) Transgen Res 23:743-56; and Sanford et al., US Patent No. 5,036,006.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 8 September 2020 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 8 March 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is drawn to a method of producing a modified crop plant by starting with an embryonic tissue by introducing a Cas9 protein and a guide RNA as a ribonucleotide 
The claim now requires a Markush group of changes to the target sequence.  However, the Markush group encompasses all possible changes to a nucleotide sequence – it only requires a single nucleotide change which may be an insertion, a deletion, a substitution or an alteration – or combinations thereof.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein and then delivering the complex to plant cells.  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. teaches using particle bombardment.  Id.  Kanchiswamy et al. teaches that the benefit is that it “[leaves] no trace of foreign genetic elements.  Id., p. 490.  Kanchiswamy et al. does not provide a working example.  
Martin-Ortigosa & Wang teaches air-drying proteins onto gold particles together with plasmids.  Martin-Ortigosa & Wang, p. 748.  Martin-Ortigosa & Wang teaches bombarding plant tissues using biolistics techniques.  Id.  When onion epidermis was bombarded, protein activity was observed.  Id.  Further, when Martin-Ortigosa & Wang bombarded plant tissue with both proteins and plasmids, activities from the protein and expression from the plasmid were observed.  Id., p. 751.  Therefore Martin-Ortigosa & Wang teaches coating microparticles with both proteins and nucleic acid molecules and then functionally bombarding plant tissue.
Wu et al. teaches coating gold particles with Tn5 transposase complexed with 6.3 kb of DNA then using it in biolistic transformation of rice.  Id., p. 188.  
The claim now requires cell walls.  The target cell used by Wu et al. is embryogenic calli.  Id., p. 198.  The target cell used by Martin-Ortigosa & Wang is immature embryos.  Martin-Ortigosa & Wang, p. 539.  An ordinary artisan is aware that both have cell walls.
The claim now requires regenerating plants.  Martin-Ortigosa & Wang teaches T0 plants.  Id., p. 541

Kim et al. also teaches using a guide RNA combined with a Cas9 protein in a complex to transform protoplasts.  Kim et al., paras. 0382-402.  Kim et al. also teaches that the guide RNA is complementary to the target sequence.  Id., para. 0075.  See also Kanchiswamy et al.’s Figure 1.
Woo et al. teaches
the delivery of RGEN RNPs into protoplasts of various plant species and the induction of targeted genome modifications in whole plants regenerated from them.  Purified Cas9 protein was mixed with a two- to tenfold molar excess of [guide RNAs] targeting four genes from three plant species in vitro to form preassembled RNPs.

Woo et al., p. 1162.  Woo et al. additionally teaches introducing these complexes into plant cells using PEG-mediated RNP transfections.  Id., p. 1164.
Neither Woo et al. nor Kim et al. teaches using microparticle bombardment because both transform protoplasts.  Martin-Ortigosa & Wang does not teach combining Cas9 and guide RNAs onto particles.  Wu et al. teaches combining proteins and DNA and coating microparticles.  Sanford does not teach microparticle bombardment with proteins, only DNA and RNA.
To summarize:

RNA
DNA
protein
Cas9+
protein
DNA+
protein
biolistics
Kanchiswamy
yes

yes
yes

yes
Woo et al.
yes

yes
yes


Kim et al.
yes

yes
yes


Martin-Ortigosa


yes


yes
Wu et al.

yes
yes

yes
yes
Sanford et al.
yes







Thus, given the guidance of Kanchiswamy et al. together with the teachings of Martin-Ortigosa & Wang; Sanford et al.; Kim et al.; Wu et al.; and Woo et al., it would prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the above teachings so that the Cas9 protein and guide RNA are added to microparticles and used in microprojectile bombardment protocols to transform plant cell where the microparticles penetrated the plant cell’s wall to transform the cell.  Regenerating a plant from a transformed cell was routine in the art to the time of filing.  The above references teach that it was known in to art how to successfully add (a) proteins, (b) nucleic acids, (c) combinations of proteins and nucleic acids, and (d) RNA as a nucleic acid, and then use microprojectile bombardment to transform cells where activity was subsequently demonstrated.  
Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success as shown by the above references.  Thus claim 25 is obvious.  
The invention claimed in claim 25 is an obvious-to-try variant of techniques that are and were well-established in the art.  The claim is also obvious under the teachings, suggestion, motivation test.
Martin-Ortigosa & Wang teaches bombarding maize embryos (Supp. Fig 6), and thus claim 29 is obvious.
Kim et al., in the Example featuring Arabidopsis, teaches, for example, a deletion of 7 bp (para. 0402), and thus claims 30-31 are obvious.
Kim et al. also teaches that a heterologous nucleotide sequence can be used to drive recombination to insert novel sequence into a plant’s genome (e.g. para. 0107), and thus claims 33-34 are obvious.


8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 in view of Woo et al. (2015) Nat Biotech 33(11):1162-64; Kim et al., WO 2014/065596 A1, published 1 May 2014; Wu et al. (2011) Plant J 68:186-200; Martin-Ortigosa & Wang (2014) Transgen Res 23:743-56; and Sanford et al., US Patent No. 5,036,006 in further view of Guilinger et al. (2014) Nat Biotech 32(6):577-82.

The prior art, however, teaches that combining an inactive Cas9 protein with the FokI nuclease increases the specificity of genome modification.  Guilinger et al., title (cited by Applicant on page 18 of the specification).  Therefore claim 32 is obvious.  


9.	Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 in view of Puite (1992) Physiol Plant 85:403-10.
Claim 35 is drawn to a composition with plant cell and a particle delivery matrix, which has:  (a) a microparticle, (b) a Cas9 protein, and (c) a guide RNA molecule comprising a polynucleotide sequence complementary to a genomic target sequence;wherein the microparticle is coated with, for example the Cas9 protein and the guide RNA molecule and wherein the plant cell is derived from embryonic tissue and lacks a cell wall.  Additionally, it is noted that no activity is required by the composition of claim 35 – only assembly of the complex is required.  (The use of such a complex is evident and so no rejection under 35 USC 101 is made.)
Woo et al. teaches
the delivery of RGEN RNPs into protoplasts of various plant species and the induction of targeted genome modifications in whole plants regenerated from them.  Purified Cas9 protein was mixed with a two- to tenfold molar excess of [guide RNAs] targeting four genes from three plant species in vitro to form preassembled RNPs.

Woo et al., p. 1162.  Woo et al. additionally teaches introducing these complexes into plant protoplasts using PEG-mediated RNP transfections.  Id., p. 1164.
Puite teaches that protoplasts can be made from embryonic tissues.  Puite, p. 404.
prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the teachings of Woo et al. with Puite as an obvious-to-try variation.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claim 35 is obvious.
Woo et al. teaches rice protoplasts (p. 1163) and thus claim 37 is obvious.
Claim 36 represents a well-known property of Cas9 and guide RNAs in view of, e.g. Woo et al.’s Figure 1, and therefore claim 36 is obvious.


10.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64; Puite (1992) Physiol Plant 85:403-10 in further view of Guilinger et al. (2014) Nat Biotech 32(6):577-82.
As seen above, claim 35 is obvious in view of the above references except for Guilinger et al., but those references do not teach using a catalytically inactive Cas9 protein.
The prior art, however, teaches that combining an inactive Cas9 protein with the FokI nuclease increases the specificity of genome modification.  Guilinger et al., title (cited by Applicant on page 18 of the specification).  Therefore claim 38 is obvious.  


11.	Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64; Puite (1992) Physiol Plant 85:403-10 in further view of Kim et al., WO 2014/065596 A1, published 1 May 2014; 
As seen above, claim 35 is obvious in view of the above references except for Kim et al., but those references do not teach using donor DNA as required by claims 39-41.
Kim et al. teaches that a heterologous nucleotide sequence can be used to drive recombination to insert novel sequence into a plant’s genome (e.g. para. 0107), and thus claims 39-41 are obvious.


12.	Applicant’s Arguments & Response
Applicant traverses the rejections under 35 USC 103.  Response, pp. 7-9.  Applicant’s arguments are based on the previously submitted declaration of Dr. Barone.  Applicant does not separately argue the rejection in which Guilinger et al. is added.  Id., pp. 8-9.
In response, the Office has addressed Dr. Barone’s opinion in detail.  Office action of 8 September 2020, pp. 13-16.  Numerous references were cited – none of which are addressed by Applicant.  
The Office has provided references documenting the use of proteins and RNA as well as DNA in biolistics techniques.  The Office has provided references where a pre-assembled Cas9/guide RNA RNP is delivered to plant cells.  The Office has provided the Kanchiswamy et al. reference which teaches forming RNPs with a guide RNA and purified Cas9 protein and then delivering the complex to plant cells. 
Dr. Barone offers an opinion that it might be difficult, as reviewed in the prior Office action.  Dr. Barone does not offer supporting evidence.  Applicant fails to overcome the prima facie case established by the Office by showing the results are unexpected.  Therefore Applicant’s argument fails to persuade.

Conclusion
13.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663